Case 1:14-cv-02887-JLK-MEH Document 368 Filed 07/02/21 USDC Colorado Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Case No. 1:14-cv-02887-JLK-MEH

  ALEJANDRO MENOCAL,
  MARCOS BRAMBILA,
  GRISEL XAHUENTITLA,
  HUGO HERNANDEZ,
  LOURDES ARGUETA,
  JESUS GAYTAN,
  OLGA ALEXAKLINA,
  DAGOBERTO VIZGUERRA, and
  DEMETRIO VALERGA,
  on their own and on behalf of all others similarly situated,

           Plaintiffs,

  v.

  THE GEO GROUP, INC.,

           Defendant.


       MOTION TO STRIKE NOTICE OF SUPPLEMENTAL AUTHORITY (ECF 367)


           Defendant the GEO Group, Inc. (“GEO”), by and through the undersigned counsel, hereby

  submits this Motion to Strike Notice of Supplemental Authority (ECF 367).1

           In their Notice of Supplemental Authority, Plaintiffs submitted non-public drafts of trial

  transcripts from the consolidated cases of State of Washington v. GEO Group, No 17-cv-5806 and

  Nwauzor v. GEO Group, Case No. 17-cv-5769 (collectively, “Washington cases”). The

  Washington cases recently were the subject of a three-week trial in the Western District of


  1
   As this motion is brought under Fed. R. Civ. P 12(f) a certification of conferral is not required
  by D.C.COLO.LCivR 7.1(d).


                                                   1
  58864037;4
Case 1:14-cv-02887-JLK-MEH Document 368 Filed 07/02/21 USDC Colorado Page 2 of 5




  Washington. Plaintiffs omit a critical fact: the result of the trial. The trial on the Washington cases

  ended in a mistrial after the jury indicated they were divided on the issues of liability and immunity

  after over two days of deliberations.2 The draft transcripts of the events leading to the mistrial in

  the Washington cases do not constitute any type of “authority.” Indeed, none of the issues in the

  consolidated Washington cases have been resolved and all of the issues raised therein are currently

  the subject of motions practice related to a new trial. Furthermore, the transcripts will not be made

  available to the public for 90 days, are unavailable to anyone except the attorneys, law clerks, and

  judge involved in the Washington cases, and “can’t be quoted from or any portion [of the

  transcript] attached to a brief.” See Exhibit A. Consequently, it is improper to make the draft

  transcript Plaintiffs attach to their notice public for the first time in this unrelated case with

  different claims, class periods, and facts. The transcript should be stricken from the record. Should

  this Court decline to strike the transcript, at a minimum, this Court should disregard Plaintiffs’

  manufactured “authority.”

           Rule 12(f) permits the Court to “strike from a pleading an insufficient defense or any

  redundant, immaterial, impertinent, or scandalous matter.” Kimpton Hotel & Restaurant Group,

  LLC v. Monaco Inn, Inc., No. 07–cv–01514–WDM–BNB, 2008 WL 140488, at *1 (D. Colo. Jan.

  11, 2008). “A matter is immaterial if it has no essential or important relationship to the claim for

  relief pleaded.” Ctr. For Native Ecosystems v. U.S. Fish & Wildlife Serv., No. CIV.A.08-CV-2744,

  2010 WL 2035580, at *2 (D. Colo. May 20, 2010). A matter is impertinent if it does not pertain



  2
    See Exhibit A (email between the court reporter for the Washington cases and the undersigned’s
  legal assistant indicating that the transcripts have not been released to the public and are in draft
  format); See also State of Washington v. GEO Group, No 17-cv-5806 Docket Nos.
  483,484,485,486, 487 (noting jury deliberations and mistrial).


                                                    2
  58864037;4
Case 1:14-cv-02887-JLK-MEH Document 368 Filed 07/02/21 USDC Colorado Page 3 of 5




  and is not necessary to resolve the issues in question in the case. See id. “The purpose of Rule 12(f)

  is to save the time and money that would be spent litigating issues that will not affect the outcome

  of the case.” United States v. Smuggler-Durant Min. Corp., 823 F. Supp. 873, 875 (D. Colo. 1993)

           The trial testimony raised by Plaintiffs is clearly immaterial and impertinent to the issues

  before this Court. In the Washington cases, the jury is tasked with resolving factual disputes as to

  whether detainees in the Northwest ICE Processing Center are employees and whether GEO is

  entitled to intergovernmental immunity—two issues that are not before this Court. See Nwauzor

  v. GEO, Western District of Washington, Case No. 17-cv-5769, ECF No. 227. There, the

  derivative sovereign immunity issues relate to whether GEO was directed by ICE to ensure that

  detainees were not classified as employees. Id. In contrast, the issues before this Court arise under

  the Trafficking Victims Protection Act and an equitable theory of unjust enrichment. GEO’s

  derivative sovereign immunity claim in this case is wholly unrelated to whether detainees should

  be classified as employees (a legal theory this Court has already disposed of). Instead, the issue

  before this Court in the briefing is whether the disciplinary policy that was drafted by ICE, required

  by ICE, and implemented without alteration by GEO entitles it to derivative sovereign immunity.

           In short, the documents submitted provide no testimony about the Aurora facility or any of

  the issues pertinent to this case. Nor does the submitted testimony have any bearing on the evidence

  before this Court or the requirements of the Aurora contract. Plaintiffs’ characterizations of the

  jury instructions are similarly misguided. Indeed, Plaintiffs’ notice fails to mention that the

  proceedings ended in a mistrial and that all issues have effectively been reset for the new trial. Any

  future ruling by the Washington court as to derivative sovereign immunity will be based on a new

  and different set of facts at trial. The only effect Plaintiffs’ notice has is to increase the “time and



                                                     3
  58864037;4
Case 1:14-cv-02887-JLK-MEH Document 368 Filed 07/02/21 USDC Colorado Page 4 of 5




  money that would be spent litigating issues that will not affect the outcome of the case.” Smuggler-

  Durant Min. Corp., 823 F. Supp. at 875. For the foregoing reasons, Plaintiffs’ supplemental

  authority should be stricken from the record. In the alternative, this Court should disregard

  Plaintiffs’ submission.

           Respectfully submitted, this 2nd day of July, 2021.

                                                    AKERMAN LLP

                                                    s/ Adrienne Scheffey
                                                    Adrienne Scheffey
                                                    Melissa L. Cizmorris
                                                    1900 Sixteenth Street, Suite 1700
                                                    Denver, Colorado 80202
                                                    Telephone: (303) 260-7712
                                                    Facsimile: (303) 260-7714
                                                    Email: melissa.cizmorris@akerman.com
                                                    Email: adrienne.scheffey@akerman.com

                                                    BURNS, FIGA & WILL, P.C.
                                                    Dana L. Eismeier
                                                    Michael Y. Ley
                                                    6400 S. Fiddlers Green Circle, Suite 1000
                                                    Greenwood Village, CO 80111
                                                    Telephone: (303) 796-2626
                                                    Facsimile: (303) 796-2777
                                                    Email: deismeier@bfwlaw.com
                                                    Email: mley@bfwlaw.com

                                                    Attorneys for Defendant The GEO Group, Inc.




                                                   4
  58864037;4
Case 1:14-cv-02887-JLK-MEH Document 368 Filed 07/02/21 USDC Colorado Page 5 of 5




                                     CERTIFICATE OF SERVICE

             I hereby certify on this 2nd day of July, 2021, a true and correct copy of the foregoing

    MOTION TO STRIKE NOTICE OF SUPPLEMENTAL AUTHORITY (ECF 367) was filed

    and served electronically via the Court’s CM/ECF system on the following:

                                         Counsel for Plaintiffs:
Alexander N. Hood                    P. David Lopez                  R. Andrew Free
David H. Seligman                    OUTTEN & GOLDEN, LLP            LAW OFFICE OF R. ANDREW FREE
Juno E. Turner                       601 Massachusetts Ave. NW       P.O. Box 90568
Andrew Schmidt                       2nd Floor West Suite            Nashville, TN 37209
TOWARDS JUSTICE                      Washington, DC 20001            andrew@immigrantcivilrights.com
PO Box 371680                        pdl@outtengolden.com
PMB 44465                                                            Brandt P. Milstein
Denver, CO 80237-5680                Adam L. Koshkin                 MILSTEIN LAW OFFICE
alex@towardsjustice.org              Rachel W. Dempsey               1123 Spruce St.
david@towardsjustice.org             OUTTEN & GOLDEN, LLP            Boulder, CO 80302
juno@towardsjustice.org              One California St., 12th Fl.    brandt@milsteinlawoffice.com
andy@towardsjustice.org              San Francisco, CA 94111
                                     akoshkin@outtengolden.com
Andrew H. Turner                     rdempsey@outtengolden.com
Matthew Fritz-Mauer
KELMAN BUESCHER FIRM                 Michael J. Scimone
600 Grant St., Ste. 825              Ossai Miazad
Denver, CO 80203                     OUTTEN & GOLDEN, LLP
aturner@laborlawdenver.com           685 Third St., 25th Fl.
mfritzmauer@laborlawdenver.com       New York, NY 10017
                                     mscimone@outtengolden.com
Hans C. Meyer                        om@outtengolden.com
MEYER LAW OFFICE, P.C.
P.O. Box 40394
Denver, CO 80204
hans@themeyerlawoffice.com



                                                        s/ Nick Mangels
                                                        Nick Mangels




                                                    5
    58864037;4
